Title: From James Madison to Thomas Jefferson, 27 April 1800
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Apl. 27. 1800
My last acknowledged yours by Christ: McPherson. I have nothing new to add, but the accts. I have from the elections in a few neighboring Counties. In this Davis & Barbour have succeeded: in the adjoing one, Hill & Early: In Louisa Yancy & Garland Anderson Jr—in Culpeper the two former ones. You will probably learn from Albemarle that F. Walker & a Mr. Garland have prevailed agst. Woods & Brown. If the whole state bears any likeness to the above sample of it, the patrons of usurpation & aristocracy will have little encouragement in this quarter. I am sorry that I am not to have the pleasure of seeing you on your way home. I wish nevertheless that you will be good eno’ take charge of the money, if any should be obtained for me before you set out. Should Mr. W. Nicholas intend me the pleasure of calling, he would be a good hand to hasten its receipt. Yrs. affely.
Js. Madison Jr
